Title: To Thomas Jefferson from James Brice, 13 December 1808
From: Brice, James
To: Jefferson, Thomas


                  
                     To his Excellency Thomas Jefferson  
                        President of the United States,
                     Banks of YoughDec. 13th. 1808—
                  
                  I James Brice of Elizabeth Township in Allegheny County state of Pennsylvania, being rendered incapable of performing hard labour by reason of a derangement of the bones of my Arms by the Small-pox, and not Wishing to become burthensome to my friends, And also not being in possession of a sufficient quantity of property to make me independant, I have taken the liberty to solicit Your Excellency twice Within the two last Years, hoping Your Goodness would Appoint me to some Office Within the United States or Territories thereunto blonging, or elsewhere, the emoluments of Which would be Sufficient to Support a small family—I have not Yet recieved any information from Your Excellency, and fearing least the applications have not reach’d You, Or my Obscurity, or the great public Concern with Which You must at this Critical period be impress’d, have remov’d it from Your recollection—I now Once More most humbly solicit Your friendship, hoping My importunity may induce Your Compassion, And that You will bless me with Your kindness, I have not the pleasure to be acquainted with any of Your Correspondents in Your City, to be personally recommended, but if Your Excellency think proper to appoint me to Any Office that do not require the dead Languages, I have the Vanity to think, that I can procure Any reasonable Security that the Nature of the Office May require.—If my request Meets Your approbation I hope You will have the gratification to find the duties of the business perform’d with probity & dispatch
                  You will please at some leasure Moment to condesend to write me a Note on the subject, Whether I may succeed or not.—however I depend Much upon Your goodness And Mercy And I hope You will relieve one of the plebian race from the Idea of Aproaching poverty, and that both him And his descendants May have reason to look Up to thee And bless You.
                  Sometimes a Gem May be found Amongst the rude Mass of Matter, I hope You will not dispise this my most humble And sincere pray’r on Account of my Obscurity but do My Most Excellent President have Compassion Upon
                  Your Most Huml. Most sincere and Most depending Citizen
                  
                     Jas Brice
                     
                  
               